Response to Arguments
Applicant's arguments filed on 01/11/2021 have been fully considered but they are not persuasive.
The applicant argues that Examiner is confusing the first subframe of a DMTC window with the first subframe of the DRS occasion.  As explained by Ng, “DRS can be transmitted at any time within the DMTC.  Hence, where independent claim 1 specifies “wherein a first scrambling is defined for a first set of subframe of the DMTC window and a second scrambling is defined for a second set of subframe of the DMTC window” (Remarks, 9-11)
In response to the applicant’s arguments, the Examiner respectfully disagrees.
In the context of the argued limitations, claim 1 recites “wherein a first scrambling is defined for a first set of subframe of the DMTC window and a second scrambling is defined for a second set of subframe of the DMTC window”  
Ng discloses wherein a first scrambling is defined for a first set of subframe of the DMTC window and a second scrambling is defined for a second set of subframe of the DMTC window (Ng, [0123], in a first DMTC duration 1710a, DRS occasion 1730a is transmitted in the second and the third subframes because, in this illustrative example, the channel/carrier is considered occupied for the first subframe, whereas in a second DMT duration 1740a, DRS occasion 1750a is transmitted in the fourth and the fifth subframes because, in this illustrative example, the channel/carrier is considered occupied for the second subframes)

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462